Citation Nr: 1230945	
Decision Date: 09/10/12    Archive Date: 09/19/12

DOCKET NO.  09-10 523	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for hypertension as secondary to service-connected diabetes mellitus.

2.  Entitlement to service connection for erectile dysfunction as secondary to service-connected diabetes mellitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from October 1965 to October 1969.  

This matter comes before the Board of Veterans' Appeals (Board) by order of the United States Court of Appeals for Veterans Claims (hereinafter "the Court") on March 9, 2012, which vacated, in part, a May 2011 Board decision and remanded the issues on appeal for additional development.  The Board's decision as to service connection for bilateral cataracts was dismissed.  In February 2011, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge.  A copy of the transcript of that hearing is of record.  The issues on appeal were adequately explained to him and the submission of evidence which he may have overlooked and which would be advantageous to his position was suggested.  See 38 C.F.R. § 3.103(c) (2011). 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In its March 2012 order, by incorporating the terms of the Joint Motion For An Order Partially Vacating and Remanding The May 24, 2011, Board of Veterans' Appeals Decision, the Court found the Board had erred in finding a May 2007 medical opinion was adequate as to whether hypertension and erectile dysfunction were caused or aggravated by service or by a service-connected disability.  It was noted, in essence, that the examiner's opinion that hypertension was not caused by diabetes mellitus was not supported by adequate rationale and that the provided report included inconsistent opinions as to whether erectile dysfunction was a complication of diabetes mellitus.  The examiner had also failed to address the medical evidence of record indicating erectile dysfunction symptoms began in 1992 and not 2004 as ascribed to the diagnosis of hypertension.  References were provided to medical records dated in June 1992, October 1996, February 1997, and January 2003.  Therefore, the issues remaining on appeal must be remanded for additional development.

The Board also notes that a March 2012 rating decision established service connection for coronary artery disease associated with herbicide exposure.  VA regulations provide that certain disorders, including ischemic heart disease, associated with herbicide agent exposure in service may be presumed service connected.  See 38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).  The term ischemic heart disease, however, does not include hypertension or peripheral manifestations of arteriosclerosis such as peripheral vascular disease or stroke, or any other condition that does not qualify within the generally accepted medical definition of ischemic heart disease.  See 38 C.F.R. § 3.309, Note 3.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have provided treatment pertinent to the issues remaining on appeal.  After the Veteran has signed the appropriate releases, records not already of record should be obtained and associated with the claims folder.  

Appropriate VA efforts must be taken to obtain pertinent VA treatment reports.  All attempts to procure records should be documented in the file.  If records identified by the Veteran cannot be obtained, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

2.  Thereafter, the Veteran's claims file should be reviewed by an appropriate medical specialist for an opinion as to whether his hypertension and/or erectile dysfunction were caused or aggravated by service or by a service-connected disability.  The examiner should address any pertinent medical findings noted in medical records dated in June 1992, October 1996, February 1997, and January 2003

All indicated examinations, tests, and studies are to be performed.  Opinions should be provided based on a review of the medical evidence of record and sound medical principles.  All findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.

3.  After completion of the above and any additional development deemed necessary, the RO/AMC should review the issues remaining on appeal.  All applicable laws and regulations should be considered.  If any benefit sought remains denied, the Veteran and his representative should be provided with a supplemental statement of the case.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


